DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on November 8, 2021.  This action is made final.
Claims 1, 2, and 26 are amended.  Claims 8-24 and 27 are cancelled.  Claims 28-41 are new claims.  Claims 1-3, 6, 25, 26, and 28-41 are pending for examination. Claims 1 and 8 are independent claims.

Claim Rejections - 35 USC § 112
Regarding Claim 27, the claim is cancelled as specified in Applicant’s Amendment, rendering the previous rejection moot.
Regarding Claims 1-3, 6, 25, and 26, Applicants’ Amendment corrects the previous issues of lack of possession.  The previous rejections are withdrawn.  However, see the related rejection of newly added Claim 39 below.

The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 39 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 25, 28-30, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al., U.S. Patent Application 2011/0242029 A1 (published Oct. 6, 2011) (hereinafter “Kasahara”) in view of Woodhull et al., U.S. Patent Application 2015/0268768 A1 (published Sep. 24, 2015) (hereinafter “Woodhull”).
Regarding Claim 1, Kasahara teaches an input device for an electronic device (e.g., Kasahara, Abstract and para. 3, describing an information processing apparatus equipped with a position sensor and a pressure sensor), the input device comprising:
An enclosure (see, e.g., id., paras. 32 and 33 and Fig. 1, describing and illustrating an example hardware configuration of an information processing apparatus comprising a touch panel [implicating an enclosure or housing of the apparatus], and para. 98 and Fig. 18, describing and illustrating an embodiment in which the information processing apparatus comprises an enclosure or housing in some form);
A top member coupled to the enclosure and defining an input surface having multiple differentiated input regions (see, e.g., id., paras. 38 and 40 and Figs. 2 and 5, describing and illustrating embodiments in which a plate-shaped information processing apparatus has an operation surface comprising a display screen and touch panel disposed on the top of the apparatus, and para. 98 and Fig. 18, describing and illustrating an embodiment in which the information processing apparatus comprises an onscreen keyboard in which a plurality of keys are laid out and displayed on the display screen);
A force sensing system associated with an area of the top member, the area including a group of the multiple differentiated input regions (see, e.g., id., para. 33 and Fig. 1, describing and illustrating the information processing apparatus further comprising a pressure or force sensor, and paras. 100 and 101 and Fig. 18, describing and illustrating an embodiment in which the onscreen keyboard is divided into a right-hand region and a left-hand region and a pressure sensor is provided for each of the regions and illustrating a different set of keys in each of the regions and overlaying different pressure sensors);
A touch sensing system, wherein the input device is configured to:
Detect a set of typing inputs applied to the input surface (see, e.g., id., paras. 98-100, describing the information processing apparatus determining a specified position of a selected key from a position of a finger pressing the key and describing characters inputted using the onscreen keyboard carried out using both hands alternately [indicating a plurality or set of typing inputs over time]); 
Determine a set of typing forces associated with the set of typing inputs, each respective typing force of the set of typing forces associated with a respective typing input of the set of typing inputs (see, e.g., id., para. 99, describing the information processing apparatus determining a specified position of a selected key from a position of a finger pressing the key and when a load becomes equal to or above a threshold load; paras. 42 and 48 and Fig. 6, describing and illustrating a functional configuration of the information processing apparatus comprising a load judging unit that compares a magnitude of a load with threshold loads;  paras. 100-102 and Fig. 18, describing and illustrating a load by a pressure sensor provided in a region where a pressed key is present, describing detection of a load equal to or above a threshold load to correctly decide execution related to an input, and indicating input of multiple characters using both hands alternately [indicating an associated plurality or set of typing forces over time]); and
In accordance with determining to adjust a first force threshold, change the first force threshold to a second force threshold different from the first force threshold (see, e.g., id., paras. 42 and 48, describing the load judging unit that comparing a magnitude of a load with various threshold loads; para. 49, describing setting information including thresholds used to judge whether an input object has made contact including a threshold load and describing setting information set by a user and recorded in a storage unit; and para. 99, 100, and 102, describing thresholds in the context of detection of key selections); and
In accordance with determining not to adjust the first force threshold, maintain the first force threshold (see, e.g., id., para. 49, describing setting information set by the user and contrasting setting information stored in advance in the storage unit [indicating arrangements in which a threshold is maintained if not set by the user]).
However, Kasahara is silent regarding the input device configured to: based on the set of typing forces, determine whether to adjust a first force threshold indicative of a key press; and change or maintain the first force threshold in accordance with determining to adjust or not adjust the first force threshold (by the input device).
Woodhull teaches an input device (see, e.g., Woodhull, Abstract, describing a touch keyboard) comprising: a touch sensing system, wherein the input device is configured to: based on a set of typing forces, determine whether to adjust a first force threshold indicative of a key press (see, e.g., id., para. 17 and Fig. 1, describing and illustrating a touch keyboard that displays keys and detects a location of a contact or contacts and an amount or amounts of force or pressure with which a user presses and/or types onto the displayed keys; paras. 30 and 32 and Fig. 2, describing ; in accordance with determining to adjust the first force threshold, change the first force threshold to a second force threshold different from the first force threshold; and in accordance with determining not to adjust the first force threshold, maintain the first force threshold (see, e.g., id., para. 38, describing embodiments in which the calibration engine determines pressure thresholds during use or during a calibration process, describing an example in which the calibration engine lowers a force or pressure threshold if the user retypes or recontacts a key after an input processor ignores a contact on a key, describing an example in which the calibration engine raises a force or pressure threshold if the user deletes a character that the input processor recognized, and describing embodiments in which the calibration engine adjusts thresholds over time by averaging new inputs with stored inputs.  Note that such arrangements comprise maintaining a force or pressure threshold if the described conditions for lowering or raising a threshold are not met or if new inputs are consistent with stored inputs).
Kasahara and Woodhull are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing input devices for providing keyboard inputs and with teachings directed toward electronic devices comprising touch sensing systems and force sensing systems.  Before the effective filing date, it would see, e.g., Woodhull, paras. 2, 4, 32, and 54; and in view of the value of feedback and context-specific thresholds well known in the art).  
Regarding Claim 2, Kasahara as modified by Woodhull teaches the input device of Claim 1, wherein: the multiple differentiated input regions correspond to keys of a keyboard; the multiple differentiated input regions are visually differentiated on the top member (e.g., Kasahara, para. 98 and Fig. 18, describing and illustrating an embodiment comprising an onscreen keyboard in which a plurality of keys are laid out and displayed on the display screen); and the input device further comprises a haptic output system configured to produce a tactile output in response to detecting the key press (see, e.g., id., paras. 93 and 94, describing embodiments in which physical feedback, such as vibrations provided by an actuator, is provided in accordance with the state of the load applied by the user to a pressure sensor).
Regarding Claim 25, Kasahara as modified by Woodhull teaches the input device of Claim 1, wherein: the force sensing system is a first force sensing system; the group of the multiple differentiated input regions is a first group of the multiple differentiated input regions; and the input device further comprises a second force sensing system, the second force sensing system associated with a second group of the multiple differentiated input regions (see, e.g., Kasahara, paras. 100 and 101 and Fig. 18, describing and illustrating an embodiment in which the onscreen keyboard is divided into a right-hand region and a left-hand region and a pressure sensor is provided for each of the regions and illustrating a different set of keys in each of the regions and overlaying different pressure sensors).
Regarding Claim 28, Kasahara as modified by Woodhull teaches the input device of Claim 1, wherein the set of typing inputs is identified through at least one of a frequency or a pattern of the set of typing inputs that is indicative of a typing operation (see, e.g., Woodhull, paras. 35-38 and Fig. 3, describing and illustrating embodiments in which the user is prompted to type a sentence using the touch keyboard and the calibration engine recognizes characters in the sentence as expected input and associates sequential contacts with sequential characters in the text [representing a pattern of a set of typing inputs] and describing embodiments in which the calibration engine generates a keyboard that conforms to the user’s typing patterns; para. 38, describing embodiments in which a force or pressure threshold is adjusted in relationship to retyping or recontacting a key [representing a frequency of a set of typing inputs]; and para. 31, describing embodiments in which thresholds of force or pressure are different at different locations on the touch keyboard and describing examples in which a threshold of force or pressure at a location of a space bar is greater than thresholds at other locations on the touch keyboard and in which guide keys at which users typically rest their fingers before beginning to type have greater or higher thresholds than other keys on the touch keyboard [implicating frequencies and patterns see id., para. 31]; and in view of the understanding of typing mechanics well known in the art]).
Regarding Claim 29, Kasahara as modified by Woodhull teaches the input device of Claim 1, wherein changing the first force threshold to the second force threshold comprises: determining that an average force of the set of typing forces is above the first force threshold; and raising the first force threshold to the second force threshold (see, e.g., Woodhull, see, e.g., id., para. 38, describing embodiments in which the calibration engine adjusts thresholds over time by averaging new inputs with stored inputs.  Note that such arrangements comprise raising a force or pressure threshold if new inputs are greater or larger than stored inputs.  One of ordinary skill in the art would have been motivated to determine that an average force of a set of typing forces is above a first force threshold and raise the first force threshold to a second force threshold under the same rationale as provided in the discussion of Claim 1 above).
Regarding Claim 30, Kasahara as modified by Woodhull teaches the input device of Claim 1, wherein changing the first force threshold to the second force threshold comprises: determining that an average force of the set of typing forces is below the first force threshold; and lowering the first force threshold to the second force threshold (see, e.g., Woodhull, see, e.g., id., para. 38, describing 
Regarding Claim 38, Kasahara as modified by Woodhull teaches a method corresponding to the input device of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 41, Kasahara as modified by Woodhull teaches a method corresponding to the input device of Claim 28.  The same rationale of rejection provided above is applicable. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Woodhull and in further view of Cruz-Hernandez, U.S. Patent Application 2011/0115709 A1 (published May 19, 2011) (hereinafter “Cruz-Hernandez”).
Kasahara as modified by Woodhull teaches the input device of Claim 2 as discussed above but appears to be silent regarding the input device wherein the haptic output system comprises: a first actuator having a first actuation axis along a first direction; and a second actuator having a second actuation axis along a second direction that is not parallel to the first direction; and the input device is configured to 
Cruz-Hernandez teaches an input device (e.g., Cruz-Hernandez, Abstract and para. 20, describing a system in the form of an apparatus comprising input components such as a touchscreen) wherein a haptic output system comprises: a first actuator having a first actuation axis along a first direction; and a second actuator having a second actuation axis along a second direction that is not parallel to the first direction; and the input device is configured to alternate between actuating the first actuator and the second actuator in response to detecting successive key presses (see, e.g., id., para. 18 and Fig. 1, describing and illustrating an embodiment in which the apparatus is a cell phone that comprises a touchscreen and several actuators including two piezoelectric actuators and two eccentric rotating mass [ERM] actuators; para. 21, describing an embodiment in which a haptic effect is provided when each key on a virtual keyboard displayed on the touchscreen is pressed and a processor determines that the two ERM actuators should be used because they are capable of generating high-energy forces and that the actuators should be alternated because key presses may occur in rapid succession and the individual ERM actuators may have insufficient bandwidth to support haptic effects that occur as rapidly as keystrokes; para. 51, describing embodiments in which the ERM actuators are linear resonant actuators in which a mass is actuated linearly back and forth in a one dimensional direction; para. 24, describing embodiments in which piezoelectric actuators are configured to output a haptic effect in only one dimension and two piezoelectric actuators are oriented along orthogonal axes and indicating the ability of such an arrangement to provide a texture 
Cruz-Hernandez is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing input devices for an electronic device and with teachings directed toward electronic devices comprising force or touch sensing systems and haptic feedback systems.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kasahara, Woodhull, and Cruz-Hernandez and implement an electronic device in which a haptic output system comprises a first actuator having a first actuation axis along a first direction and a second actuator having a second actuation axis along a second direction that is not parallel to the first direction and in which the input device is configured to alternate between actuating the first actuator and the second actuator in response to detecting successive key presses in order to increase the bandwidth of haptic feedback such as in the context of key presses that occur in rapid succession and in order to provide a texture effect or other distinction in haptic feedback (see, e.g., Cruz-Hernandez, Abstract and paras. 2, 4, 21, and 24; and in view of the value of distinction in directional feedback known in the art).  As noted above, such an .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Woodhull and in further view of Casparian et al., U.S. Patent Application 2010/0321301 A1 (published Dec. 23, 2010) (hereinafter “Casparian”).
Kasahara as modified by Woodhull teaches the input device of Claim 1 as discussed above and further teaches the input device wherein: the force sensing system is part of a group of force sensing systems (see Kasahara, paras. 100 and 101 and Fig. 18, describing and illustrating an embodiment in which the onscreen keyboard is divided into a right-hand region and a left-hand region and a pressure sensor is provided for each of the regions [representing a group of sensing systems at least in the sense that the pressure sensors are grouped in the device]).
However, Kasahara as modified by Woodhull appears to be silent regarding the group of force sensing systems defining two rows of force sensing regions on the top member.
Casparian teaches an input device (see, e.g., Casparian, Abstract, describing systems and methods for implementing pressure sensitive keys) wherein a group of force sensing systems defines two rows of force sensing regions on a top member (see, e.g., id., paras. 26 and 50, describing embodiments in which pressure 
Casparian is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing input devices for an electronic device and with teachings directed toward electronic devices comprising force or touch sensing systems.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kasahara, Woodhull, and Casparian and implement an electronic device in which a group of force sensing systems defines two rows of force sensing regions on a top member in order to increase compatibility with drivers and operating systems and to suit different applications (see, e.g., Casparian, Abstract and paras. 6, 7, 26, and 50; and in view of the value of matrix arrangement well known in the art).  

Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Woodhull and in further view of Westerman, U.S. Patent Application 2015/0116205 A1 (published Apr. 30, 2015) (hereinafter “Westerman”).
Regarding Claim 26, Kasahara as modified by Woodhull teaches the input device of Claim 1 as discussed above but appears to be silent regarding the input device wherein the input device is further configured to determine the first force threshold based at least in part on a number of contacts between one or more fingers of a user and the top member; and each respective contact of the number of contacts causes the first force threshold to be increased by a respective amount.
Westerman teaches an input device (e.g., Westerman, Abstract, describing a computer including a processor and an input device in communication with the processor), wherein: the input device is configured to determine a first force threshold based at least in part on a number of first contacts between one or more fingers of a user and a top member (see, e.g., id., paras. 51 and 53 and Fig. 2, describing and illustrating an electronic device comprising a haptic device including force sensors; paras. 55 and 78, describing the force sensors of the haptic device as sensing a force of a user finger, fingers, or other objects applied to a feedback surface; paras. 161 and 196, describing embodiments in which a number of fingers providing a input force is determined; para. 99, describing embodiments in which either or both of a down-threshold and an up-threshold may be modified based on characteristics of inputs including a number of fingers providing input; para. 161, describing embodiments in which thresholds are determined based on a number of fingers providing an input force; and para. 196, describing embodiments in which the haptic device varies output or feedback based on a number of fingers providing an input force and describing an example in which a down-stroke threshold is increased if a user provides an input force with two fingers instead of one finger); and each respective contact of the number of first contacts causes the force threshold to be increased by a respective amount (see, e.g., id.
Westerman is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing input devices for an electronic device and with teachings directed toward electronic devices comprising force or touch sensing systems and haptic feedback systems.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kasahara, Woodhull, and Westerman and implement an input device configured to determine a first force threshold based at least in part on a number of contacts between one or more fingers of a user and a top member and in which each respective contact of the number of contacts causes the first force threshold to be increased by a respective amount in order to improve responsiveness, accuracy, and feedback of a system such as in relationship to inadvertent contact (see, e.g., Westerman, paras. 3, 40, 143, 149, and 162; and in view of the value of feedback and context-specific thresholds well known in the art).  
Regarding Claim 39, Kasahara as modified by Woodhull and as further modified by Westerman teaches a method corresponding to the input device of Claim 26.  The same rationale of rejection provided above is applicable. 

Claims 31-33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Woodhull and in further view of Son et al., U.S. Patent Application 2017/0102809 A1 (published Apr. 13, 2017) (hereinafter “Son”).
Regarding Claim 31, Kasahara as modified by Woodhull teaches a force sensing system for an electronic device corresponding to the input device for an electronic device of Claims 1, 29, and 30.  Noting that a top member coupled to an enclosure can the force sensing system for an electronic device further comprising: a cover defining an input surface comprising multiple input regions, each input region of the multiple input regions corresponding to an input key (see, e.g., Kasahara, paras. 38 and 40 and Figs. 2 and 5, describing and illustrating embodiments in which an operation surface comprises a display screen and touch panel, and para. 98 and Fig. 18, describing and illustrating an embodiment in which the information processing apparatus comprises an onscreen keyboard in which a plurality of keys are laid out and displayed on the display screen [representing input regions corresponding to input keys]; and see, e.g., Woodhull, describing embodiments in which the touch keyboard includes an image of a keyboard printed onto a material); and a capacitive sense layer positioned below the cover and a processor electrically coupled to the capacitive sense layer (see, e.g., id., paras. 33 and 34 and Fig. 1, describing and illustrating the example hardware configuration of the information processing apparatus as comprising the touch panel coupled to a CPU such as a microprocessor; paras. 42 and 43 and Fig. 6, describing and illustrating the information processing apparatus as comprising an input display unit that is a functional unit for displaying information and also inputting information, the input display unit including a position detecting unit that detects a capacitance value that changes in accordance with whether an input object has contacted the display screen of the display unit, the position detecting unit coupled to a control unit).
However, Kasahara as modified by Woodhull is silent regarding each input region of the multiple input regions configured to locally deform in response to an 
Son teaches a force sensing system for an electronic device (e.g., Son, Abstract, describing a force sensing touchscreen input device that is a solid assembly of multiple layers), the force sensing system comprising: a cover defining an input surface comprising multiple input regions, each input region of the multiple input regions configured to locally deform in response to an applied force (see, e.g., id., paras. 39 and 40 and Fig. 1, describing and illustrating a general exploded view of an input device including cover glass that may be bonded to a display and describing embodiments in which one or both the cover glass and the display are made from a glass material configured to provide extended elastic deformation during inward prolapse in response to a compression from an external force or an external object; and para. 17, indicating application of the force sensing touchscreen input device in the context of various keyboard configurations); a capacitive sense layer positioned below the cover (see, e.g., id., para. 23, describing a force-sensing capacitive sensor array assembly located underneath a touch-sensitive display; para. 48 and Fig. 1, describing and illustrating the input device including a capacitive force-sensing array positioned under the display, the capacitive force-sensing array comprising a first electrode layer); and a compliant material positioned between the cover and the capacitive sense layer (see, e.g., id., paras. 39 and 40 and Fig. 1, describing and illustrating the display between the cover glass and the first electrode layer and describing embodiments in which the display is made from a glass material configured to provide extended elastic deformation [representing a compliant material] in response 
Son is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing input devices for an electronic device and with teachings directed toward electronic devices comprising force or touch sensing systems.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kasahara, Woodhull, and Son and implement a force sensing system in which each input region of multiple input regions is configured to locally deform in response to an applied force and in which a compliant material is positioned between the cover and the capacitive sense layer in order to provide a touch- and force-sensing input device in which cost is minimized and reliability is enhanced (see, e.g., Son, paras. 2, 3, 16, and 17; and in view of the value of layered input devices well known in the art).  
Regarding Claim 32, Kasahara as modified by Woodhull and as further modified by Son teaches the force sensing system of Claim 31, wherein: the cover is formed from a glass material (see, e.g., Woodhull, paras. 39 and 40 and Fig. 1, describing and illustrating the input device including cover glass); the force sensing system is coupled to a lower portion of an enclosure of a notebook computer and is configured as a keyboard for the notebook computer; the multiple input regions are visually differentiated to define a keyboard for the notebook computer; and the notebook computer comprises a display coupled to an upper portion of the enclosure (see, e.g., id., paras. 17 and 35 and Figs. 1A and 3, describing and illustrating embodiments in which a computing device comprising a display that receives input from the touch keyboard; paras. 21 and 75, describing embodiments in which the computing device is implemented as a laptop computer; and paras. 21, 30, and 86, indicating implementing functions of a touch keyboard in any computing device and in any combination.  Implementation of a touch keyboard in place of a keyboard placed on a lower portion of a laptop or notebook is obvious over these teachings at least as a combination of prior art elements according to known methods to yield predictable results or as a simple substitution of one known element for another to obtain predictable results.  See MPEP § 2141(III).  One of ordinary skill in the art would have been motivated to implement a force sensing system as a keyboard of a notebook computer under the same rationale as provided in the discussion of Claim 1 above and further in order to gain the benefits of reduced accidental input in the context of a wider range of devices [see, e.g., id., paras. 2, 21, and 75]).
Regarding Claim 33, Kasahara as modified by Woodhull and as further modified by Son teaches the force sensing system of Claim 32, wherein: the glass material has an elastic modulus in a range of about 60 gigapascals to about 80 gigapascals (see, e.g., Son, para. 40, describing embodiments in which the cover glass is made from a glass material and describing embodiments in which a glass used is a glass known to have an elastic modulus of about 65.8 GPa [within the recited range]); the glass material has a thickness in a range of about 0.1 millimeters to about 0.5 millimeters (see, e.g., id., describing embodiments in which the glass used ; and the compliant material has a thickness in a range of about 0.5 millimeters to about 2.0 millimeters (see, e.g., id., describing embodiments in which the display is made from a glass material and describing embodiments in which the glass used is a thin sheet glass with thickness ranging from about 0.4 mm to about 1.0 mm.  Note that the disclosed range encompasses a portion of the recited range).
Regarding Claim 35, Kasahara as modified by Woodhull and as further modified by Son teaches the force sensing system of Claim 31, wherein the compliant material is a foam (see, e.g., Son, para. 60 and Fig. 5, describing and illustrating embodiments in which the first electrode layer is separated from the second electrode layer by the compressible dielectric structure in the form of small pieces of compressible foam sheets positioned throughout an area of the display).
Regarding Claim 36, Kasahara as modified by Woodhull and as further modified by Son teaches the force sensing system of Claim 31, wherein the average force value is determined on a periodic basis (see, e.g., Woodhull, para. 38, describing embodiments in which the calibration engine determines pressure thresholds during use, such as during a login session [a recurrent event], in addition to a calibration process and describing the calibration engine adjusting the thresholds over time by averaging new inputs with stored inputs [indicating periodic evaluation in some form]).
Regarding Claim 37, Kasahara as modified by Woodhull and as further modified by Son teaches the force sensing system of Claim 31, wherein the capacitive sense layer is further configured to detect gesture inputs applied to the cover see, e.g., Kasahara, paras. 38, 73, 92, and 107, describing and indicating embodiments in which the touch panel of the information processing apparatus recognizes gestures).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Woodhull and Son and in further view of Kawaguchi et al., U.S. Patent Application 2015/0346839 A1 (published Dec. 3, 2015) (hereinafter “Kawaguchi”).
Kasahara as modified by Woodhull and Son teaches the force sensing system of Claim 31 as discussed above and further teaches the force sensing system wherein the force sensing system is configured to differentiate between applied forces having positions about 3.0 centimeters apart or less (see, e.g., Woodhull, para. 22, describing embodiments in which the touch keyboard detects an amount of force or pressure applied by the user to the display such as by using resistive and/or capacitive elements that detect changes in resistance and/or capacitance; and para. 28 and Fig. 1D, describing and illustrating a sensor grid in which sensors may be spaced any distance, such as only a few millimeters [less than 3.0 cm], and may detect changes in resistance and/or capacitance levels.  One of ordinary skill in the art would have been motivated to differentiate between applied forces with a certain level of resolution under the same rationale as provided in the discussion of Claim 1 above and further in order to improve the accuracy of input detection).
However, Kasahara as modified by Woodhull and Son is silent regarding differentiating between applied forces having centroids.
Kawaguchi teaches a force sensing system for an electronic device (see, e.g., Kawaguchi, Abstract and para. 175, describing providing an input apparatus including a deformable sheet-like operational member having a plurality of key areas and describing determining key areas that are touched as well as an operational force), wherein the force sensing system is configured to differentiate between applied forces having centroids about 3.0 centimeters apart or less (see, e.g., id., para. 221, describing embodiments in which a key can be determined using a coordinate centroid calculation method in relationship to determination of an operational force; and paras. 191 and 192 and Figs. 15C-15E, describing and illustrating embodiments in which a plurality of the sensors is allocated to one key area [representing differentiation between forces less than 3.0 cm apart]).
Kawaguchi is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing input devices for an electronic device and with teachings directed toward electronic devices comprising force or touch sensing systems.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kasahara, Woodhull, Son, and Kawaguchi and implement a force sensing system configured to differentiate between applied forces having centroids in order to provide thinner keyboard input devices having improved performance using established calculations (see, e.g., Kawaguchi, paras. 7-12; and in view of the value centroid calculations well known in the art).  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Woodhull and in further view of Croisonnier, Regis, U.S. Patent Application 2016/0154464 A1 (published Jun. 2, 2016) (hereinafter “Croisonnier”).
Kasahara as modified by Woodhull teaches the method of Claim 38 as discussed above and further teaches the method further comprising: detecting a touch input corresponding to a movement across the input surface; and in response to detecting the touch input corresponding to the movement across the input surface, changing a position of an object on a display of an electronic device configured to perform the method (see, e.g., Kasahara, paras. 38, 73, 92, and 107, describing and indicating embodiments in which the touch panel of the information processing apparatus recognizes gestures and describing an embodiment in which a drag and drop operation is carried out).
However, Kasahara as modified by Woodhull is silent regarding changing a position of a cursor in response to detecting the touch input.
Croisonnier teaches a method of detecting a key press (see, e.g., Croisonnier, Abstract, describing an input device comprising a key frame having a plurality of keys disposed therein, and para. 10, describing a method for controlling an input device having a keyboard), comprising: detecting a touch input corresponding to a movement across the input surface; and in response to detecting the touch input corresponding to the movement across the input surface, changing a position of a cursor on a display of an electronic device configured to perform the method (see, e.g., id.
Croisonnier is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing input devices for an electronic device and with teachings directed toward touch-based keyboard input.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kasahara, Woodhull, and Croisonnier and implement a method of detecting a key press in which a position of a cursor on a display of an electronic device is changed in response to detecting touch input corresponding to movement across an input surface in order to allow a user to provide keyboard input and move a cursor without switching between input devices (see, e.g., Croisonnier, paras. 2-4).  

Response to Arguments
Applicant’s arguments filed November 8, 2021, have been fully considered but are moot in view of the new grounds of rejection.  Note that limitations regarding determining whether to adjust a first force threshold indicative of a key press based on a set of typing forces are rendered obvious over the teachings of newly added reference Woodhull in combination with the other applied references.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Marsden et al., U.S. Patent Application 2012/0075192 A1 (published Mar. 29, 2012), teaching methods of dynamically locating an onscreen keyboard; Drasnin et al., U.S. Patent Application 2013/0228023 A1 (published Sep. 5, 2013), teaching a pressure sensitive keyboard comprising threshold determinations; Chi 
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Conrad Pack/
Examiner, Art Unit 2174
2/12/2022

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174